783 N.W.2d 384 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Joseph Thomas PAUPORE, Defendant-Appellant.
Docket No. 140692. COA No. 287475.
Supreme Court of Michigan.
June 28, 2010.

Order
On order of the Court, the application for leave to appeal the January 12, 2010 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
YOUNG, J., not participating because he is closely acquainted with a relative of a party.